Case: 17-60064      Document: 00514274661         Page: 1    Date Filed: 12/15/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fif h Circuit
                                    No. 17-60064                                   FILED
                                  Summary Calendar                         December 15, 2017
                                                                              Lyle W. Cayce
                                                                                   Clerk
FENGDI LIU,

                                                 Petitioner

v.

JEFFERSON B. SESSIONS, III, U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A206 108 317


Before BENAVIDES, CLEMENT, and GRAVES, Circuit Judges.
PER CURIAM: *
       Fengdi Liu petitions for review of a decision of the Board of Immigration
Appeals (BIA). The BIA adopted and affirmed the immigration judge’s (IJ)
denial of relief from removal, including Liu’s applications for asylum and
withholding of removal.
       Liu’s brief, through counsel Donglai Yang, is virtually identical to the
brief he filed with the BIA. The brief devotes less than two pages to his


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-60064     Document: 00514274661      Page: 2   Date Filed: 12/15/2017


                                  No. 17-60064

argument, advances conclusory assertions, and provides no record citations.
Moreover, while his list of authorities denotes five cases, none of those cases
are cited in the body of the brief. Because Liu’s brief has not meaningfully
challenged the BIA’s reasons for upholding the IJ’s denial of asylum and
withholding of removal, Liu has effectively waived any challenge to the BIA’s
decision. United States v. Scroggins, 599 F.3d 433, 446-47 (5th Cir. 2010); FED.
R. APP. P. 28(a)(8)(A). Therefore, the petition for review is DENIED.
      This is not the first time we have rejected claims brought by counsel for
failure to adequately brief. See Yang v. Sessions, 2017 WL 4022355 (5th Cir.
Sept. 12, 2017); Poscual-Jimenez v. Sessions, 678 F. App’x 191, 192 (5th Cir.
2017). Moreover, in Yang, we warned counsel that we would impose sanctions
for future frivolous filings. See Yang, 2017 WL 4022355, 1 (citing Macklin v.
City of New Orleans, 293 F.3d 237, 241 (5th Cir. 2002) and Carmon v. Lubrizol
Corp., 17 F.3d 791, 795 (5th Cir. 1994)).
      Although the instant brief was filed before this court’s sanction warning
in Yang, counsel did not move to withdraw or amend the instant brief after
receiving the warning. Further, counsel did not file a reply brief addressing
the Government’s argument that his brief is deficient. Given those omissions,
within 30 days of the date of this opinion, counsel is ORDERED to show cause
why he should not be sanctioned. Cf. Perez-Lopez v. Holder, 408 F. App’x 854,
855-56 (5th Cir. 2011). Moreover, because counsel represents other petitioners
in immigration cases before this court, counsel is further ORDERED, within
30 days of the date of this opinion, to review all filings currently pending before
this court to ensure that they are in compliance with Rule 28. Counsel is again
WARNED that any future frivolous or noncompliant filings will result in
sanctions.




                                        2